                      UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF PENNSYLVANIA
____________________________________

JOHN P. DONDERO,                             :
                                             :
                        Plaintiff,           :
                                             :
                v.                           :        No. 5:17-cv-04370
                                             :
LOWER MILFORD TOWNSHIP;                      :
ELLEN KOPLIN, individually and in her :
official capacity as Township Manager;       :
DONNA L. WRIGHT, individually and in :
her official capacity as a member of the     :
Board of Supervisors; MICHAEL W.             :
SNOVITCH, individually and in his            :
capacity as a member of the Board of         :
Supervisors; and JOHN QUIGLEY,               :
Individually and in his official capacity as :
a member of the Board of Supervisors,        :
                                             :
                        Defendants.          :
____________________________________

                                           ORDER

       AND NOW, this 23rd day of December, 2019, upon consideration of the pending Motion
for Summary Judgment and for the reasons set forth in the Opinion issued this date, IT IS
HEREBY ORDERED THAT:

       1.      The Motion for Summary Judgment, ECF No. 40, is GRANTED.

       2.      Judgment is ENTERED in favor of Defendants and against Plaintiff on all
               claims.

       3.      The case is CLOSED.



                                                            BY THE COURT:


                                                            /s/ Joseph F. Leeson, Jr._________
                                                            JOSEPH F. LEESON, JR.
                                                            United States District Court

                                                1
                                             122019
